Opinion filed June 26, 2014




                                    In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-14-00114-CV
                                  __________

                       COLIN O’KROLEY, Appellant
                                       V.
          BYRON BROWN, RAY PRINGLE, PRINGLE
       MANAGEMENT COMPANY, JENNIE HOLDER, AND
       BYRON BROWN REALTY COROPRATION, Appellees


                     On Appeal from the 244th District Court
                              Ector County, Texas
                       Trial Court Cause No. C-130,005-A


                      MEMORANDUM OPINION
      On April 30, 2014, Colin O’Kroley filed in this court a pro se notice of
appeal of severed case. We notified Appellant by letter dated April 30, 2014, that
it appeared to this court that the notice of appeal was untimely filed, and we
requested that Appellant respond and show grounds to continue this appeal.
Appellant filed a response as requested. However, in his response, Appellant does
not show grounds upon which this court can continue the appeal.
      The documents on file in this case show that, on November 21, 2013, the
trial court signed the order from which Appellant attempts to appeal. The notice of
appeal was due to be filed within thirty days after the order was signed. See
TEX. R. APP. P. 26.1. This court filed Appellant’s notice of appeal on April 30,
2014, well after the deadline for filing a notice of appeal or a motion for an
extension of time to file a notice of appeal. See TEX. R. APP. P. 26.3. Absent a
timely notice of appeal, this court is without jurisdiction to consider this appeal.
See Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 563 (Tex. 2005);
Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233 (Tex. App.—Houston [1st Dist.]
2007, no pet.); see also Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
Because we are without jurisdiction, we dismiss the appeal.           See TEX. R.
APP. P. 42.3(a).
      This appeal is dismissed for want of jurisdiction.



                                                    PER CURIAM


June 26, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2